Cockrill, C. J.  1. What is an employee? Dunn raised a crop of cotton on Tinsley’s land under a parol contract which both parties denominated a contract upon the shares. Tinsley stated the terms of the contract in the following language, viz.: “I was to furnish the land, team, tools, and feed for team, and Dunn was to do the work in making the crop. Each one was to gather his half of the crop as near as practicable, and, after being gathered and hauled to the gin, if there was any difference, it was to be equalized. Dunn was to pay me out of his half for what he got from me.” A part of the crop was removed from the premises, when Tinsley caused the residue to be attached in the field for the purpose of enforcing the landlord’s lien for supplies furnished Dunn. The lien was asserted under the following provision of the act of April 6, 1885 (Acts 1885, p. 225), viz.: “In addition to the lien now given by law to landlords, if any landlord, to enable his tenant or employee to make and gather the crop, shall advance such tenant or employee any necessary supplies, either of money, provisions, clothing, stock, or other necessary articles, such landlord shall have a lien upon the crop raised upon the premises for the value of such advances, which lien shall have preference over any mortgage or other conveyance of such crop made by such tenant or employee. Such lien may be inforced by an action of attachment before any court or justice of the peace having jurisdiction, and the lien for advances and for rent may be joined and enforced in the same action.” Craige intervenéd and claimed Dunn’s interest in the cotton; and the main question for determination is, Was Dunn either a tenant or employee of Tinsley, within the meaning of the act ? If he occupied either of those relations, the act applies and the lien exists. If he occupied neither, it is immaterial to Tinsley whether Craige is the rightful owner of the cotton or not. Inasmuch as the possession of the land was not surrendered, and the contract vested no interest in it in Dunn, he was not a tenant, within the meaning of the previous decisions of this court. Hammock v. Creekmore, 48 Ark., 264, and cases cited. Is he an employee within the meaning of the act? It is obvious that the act can apply only to that class of employees who have an interest in the crop, for it confers a lien upon the crop only. A cropper on shares has such an interest and is an employee, within the meaning of the act. The court charged the jury that the landlord had no lien for supplies against a cropper on shares. That was prejudicial error, if the evidence would justify the finding that Dunn was a share-cropper. In attempting to ascertain the relation in which the parties stood to each other, the circuit court at the trial made the ownership of the crop the test, and charged the jury, among other things, that if they found that the landowner and the occupant were tenants in common of the crop, no lien existed, and they should find against the landlord. Ordinarily when the parties occupy the relation of landlord and tenant, the title to the crop is in the tenant, and he pays the landlord rent in kind or otherwise; and in general where they occupy the relation of landlord and cropper on shares, the title to the crop is in the landlord, and he delivers a part of it to the cropper in payment of Jtais services. But the title to the crop is not the criterion for determining the relation that exists between the parties. That is governed by their intent, and is determined by the terms of their contract. If there is a demise or renting of the premises, with a stipulation that the landlord shall receive his rent by becoming an owner in an undivided interest in the crop, the relation of landlord and tenant exists as to the premises, and the parties are tenants in common of the crop. Putnam v. Wise, 37 Am. Dec., 309, and note p. 318; Johnson v. Hoffman, 53 Mo., 504. And so if the landlord employs a laborer to make a crop, under an agreement that he is to have an undivided share of it as his wages, the relation of employer and employee is established. That was recognized in Sentell v. Moore, 34 Ark , 687-690, where it was held that it was to such cases that a provision of another act giving the landowner a lien upon the crop of his laborer was intended to apply. Mansf. Dig., sec. 4452. Where the title to the whole crop is in the landowner, and by the terms of the contract he is to pay the employee who labors in the crop only what is left of it after deducting the amount due for supplies furnished to make it and for the use of the land, team and tools, there is no necessity for legislation to protect his interests. In such cases the cropper can sell or mortgage only the interest remaining after the landlord’s demands are satisfied. Beard v. State, 43 Ark., 284. The landlord has therefore the remedy for his protection in his own hands. Filed May 23, 1891. In former decisions of this court where stress has been laid on the fact that the landowner and occupant were tenants in common of the crop, it was to distinguish their title to or interest in the crop from the ordinary incidents of •ownership that exist as between landlord and tenant and landowner and cropper, in order to determine the remedies of the parties in suits about the crop, or to ascertain their respective interests in it, and not for the purpose of determining their relation to each other. Bertrand v. Taylor, 32 Ark., 470; Ponder v. Rhea, ib., 435 ; Hammock v. Creekmore, 48 Ark., supra. Under the contract as stated above Dunn was a cropper on shares under Tinsley, and a tenant in common of the ■cotton raised on the land. It is immaterial whether the •cotton was to be divided in the field before it was picked or afterwards at the gin. That was the subject of contract between the parties, and did not control the relation between them. As Dunn was a cropper on shares, he was an employee, within the letter and spirit of the act; and Tinsley had a lien on his share of the crop for supplies furnished to ■enable him to make it, which he could not defeat by sale or otherwise without Tinsley’s assent. Parks v. Webb, 48 Ark., 293. The court erred therefore in its charge to the jury. Reverse the judgment and remand the cause for a new trial.